DETAILED ACTION
Applicant’s response of 10/8/2020 and supplemental response of 1/12/2021 have been entered and considered. Upon entering amendment and examiner’s amendment below, claims 1-2, and 19 have been amended, and claims 12-18 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd A. Sullivan on 1/13/2021.
1. (Currently Amended) An ionic electric power station comprising: 
cells that generate electricity using salt water as an electrolyte, the 
cells connected in series and interconnected in parallel, 
a tank connected to an outside of the cells for the electrolyte, 
an electrolyte measuring and dosing device adjacent to and connected to the 
tank, 
a water inlet into the electrolyte tank, 
a discharge pipe for a water outlet, the discharge pipe connected to 
the electrolyte tank,  
a pump within the tank to drive the electrolyte from the tank to the 
cells, 

a deposit of sodium chloride (NaCl) sea salt adjacent to the tank, 
a filter for the electrolyte at the discharge pipe,
a container cabinet for the cells and other elements, wherein the container 
cabinet contains removable trays containing the cells,
accumulator batteries within the container cabinet for the surplus electricity 
produced,
an electronic module within the container cabinet for battery charge and current transfer to a mains, 
a direct current to alternating current converter module within the container 
cabinet, 
a general differential electrical protection and a thermal magnet on a surface of the container cabinet, 
an output connection on the surface of the container cabinet for the power 
supply; 
and wherein the electrolyte comprises percentages of Sulfuric Acid (H2SO4).
Allowable Subject Matter
Claims 1-11, 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Huhta-Kowisto (3,941,616), Mccluskey (2013/0316196), Hafner (2017/0201077), and Flores Silguero (2015/0248986).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not explicitly disclose the specific interconnections of “cells that generate 
cabinet contains removable trays containing the cells, accumulator batteries within the container cabinet for the surplus electricity produced, an electronic module within the container cabinet for battery charge and current transfer to a mains, a direct current to alternating current converter module within the container cabinet, a general differential electrical protection panel and a thermal magnet on a surface of the container cabinet, an output connection on the surface of the container cabinet for the power supply.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836